NUMBER 13-02-317-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

LOUIS ROUSSET, JR.,							Appellant,

v.


MICHAEL E. ROUSSET, ET AL.,						Appellees.


On appeal from the 357th District Court of Cameron County, Texas.
 

MEMORANDUM OPINION


Before Justices Hinojosa, Yañez, and Garza
Opinion by Justice Yañez

 

	Appellant, Louis S. Rousset, Jr., has filed an amended pro-se brief.  Appellant
contends the trial court's judgment should be modified.  The trial court found in his favor
on quiet title and slander of title claims, but it did not award damages.  Appellant asks this
Court to modify the judgment by awarding damages.  We affirm.
	Appellant asserts he should have been awarded $66,000 for the lost sale of the
property in question.  However, appellant does not provide a "statement of facts" or support
his contentions with "appropriate citations to authorities."  Tex. R. App. P. 38.1.  The only
authority appellant offers is simply a case in which actual damages were awarded for a
successful slander of title claim.  See generally Tarrant Bank v. Miller, 833 S.W.2d 666
(Tex. App.-Eastland 1992, writ denied).  The analysis in Miller does not support the award
of damages in this case.
	We overrule this issue.
	We cannot consider any other issues for review because of the brief's numerous
failings in both substance and form.  Appellant's brief does not conform with many of the
requirements of rule of appellate procedure 38.1.  Tex. R. App. P. 38.1.  Appellant was
given the opportunity to amend, see Tex. R. App. P. 38.9, but still filed a substantially non-conforming brief.  If any other issues are presented, they are waived.  See Fed. Sign v.
Tex. S. Univ., 951 S.W.2d 401, 410 (Tex. 1997) ("failure to brief an argument waives the
claimed error").
	Accordingly, the judgment of the trial court is AFFIRMED.



  
 LINDA REYNA YAÑEZ
							Justice



Opinion delivered and filed this the
25th day of September, 2003.